 

Case 20-10343-LSS Doc 5998 _ Filed 08/13/21 Page1of4 /

FILED

 

 

 

he Honorable satin Mie < oar Us paste ERK

 

 

TOF ORL AWape

DOW dangrupley Case ges

 

 

624 Wore red let € for
Wi \wawabn DE \Apol
Cloud So

 

Miu Honor,

 

eL aso leairg br wo wichivels, Wes ont. cL. Knew Nhat

_ Woot yichud, Jue: clea, user. up Ths chevackvistic

 

  

base.

 

  

_ te procrssdinaten iS o Min! a View "delat Cte loko yews)

| and %& dveotly ywlakd + wii how Bie aypuricnce at Yhe
Reeetel an v

2 a at AUG 13 AM 9:97

 

    
 

QV €85 4 evact
RW TV do wok Know mu, wrA vhS very rest

 

wt\o Ontchavs, OU pa poled re "a NG
iwdicalion of a setunl predator Cor guile <eime Hine a as, he

 

- — lolou rowed we Ghee MAAS be Was meyi biol

 

I tupavey7m— te We. 1 will Alot an Qian Shing acts

he pur fered otal nol des “Tox rabably heve
ny, court peeands wWluch cheorly ‘\tustrale lis erate. 3”
NM a \2 se nea mi ae uns a Quilon nyesse 4 chou

 

 

 

 

lt tor Na cout Wer Geouk Whst Krew
EES Nee A

 

 
 

Case 20-10343-LSS Doc 5998 _ Filed 08/13/21 Page 2of4

 

Othe. beng L syokk With had tndesd heen, noplisledl by
tibet Loweer, Ave toh Hawa asx ated ak
WMolecdadtine We (40 ? casa Hose cep, moh oe _ wate
relies ty Laity agpine! wwe Colt Ty.
\qurliclion \4 Teeciuable: welts ute buipes ot
Aeppina as Wonstrous havior, TF wud ruakild

a hienee Gad met haw im Couvt alone, Le hayed

Mic duewles don caca Write ds five movnael te,

TL Ws un suecoeesle “Linowa he wu say D4* “Te eenesl

Ay be on trace, Cotte Wp of conde na) IL seried
Sa Chunl., Muy Commas cfd me my ane Ho weveir

An a lle Horkies ie lool! condyol (snd Sil mel |C
Youn - Nt Lamina Cirnx een directly wh mo blanc heb ) mally

lwo it, ‘ast Meet T ako dual de abs itinte
reo urigton dnuas hy prowiscley Lrozme well es Re
L choked On var Witt? wilh L2L ds lrend Wowrdh. some
{ov ers at a lahhe OF Cour 5 Cref inalniog aisle h
Avoree. L daclped a iri ble clue manage went Yabla.
and Wes as eile .\0. v.15 toes Car aseauitt,
huwe z2unt ica esta ol_counse [nq and Iechiatow
axclions 45 a bau, Sout Lachey Yuin my
Vue Tt ape oe biter, T Pama culiclhet betause 30
vas weed in Ulal Fan only entrtted to I'l. to16%
6L dhe \4 eelermned ee be ou ie: 15 vars unter and

   
  

 

 

Tam addinn Av Cay +d aed precedenl be air ny We

 
Case 20-10343-LSS Doc5998 Filed 08/13/21 Page 3of4 @ 5

 

Ceri Yin, Tan antitlel ty To bed se wich
droblnen. Pe ond the Bb st |pped

 

C

We OC wr hema. Thee i$ no ameurtt of
wore, dha? will reokerd me to muy former? selC
oa Tho woke receive Ho Kier oO Lwil(
loe, Neve Lrowby Ve. is, ergiajmend and _
air upable tp esp0r\ tau) Ome Ys

eg iCsbbthaviy’s, have loose’ Gye ercdtless Sleepless.
Ash Nears, ot ap <te Gind dinafale Bla vile ee

aif then Sexual pioueoend ty, ee ry On Set ee
PBak Clout fn doe "ov wwad. L Heads hes

five prio p’ wads ln a Lair ahora tor. Yes yor
hone awn akina Hat LF receive 4K, pb 800 Ye, in

Bos 3, 80fbr wlidrg Your 9070 be $4 recbeion
Had Ne SM of del. | \4 “allanina, a+ isa ep iw

th Sace dy vinow Mat Hor tauy 4 Lie of my tortment.
efacy lou “the Shade “hen

 
 

        

f

 

 

 

LL was alo. dl in dee
Yar Cound a pach qenbeititiel tnivi:

 

 

\o Co, Wevs \in wil one Cee Vhemics isi Bew e

weed averope pha} Ne would reloQus. L ulas
covyect, Ce Vacbeiaas id more chi ldven alan he was

euleoets \de- Wes ub oly otrlnnd lo a longer
en, he Cue aioapsted ba Wan otadtes Phole Cher of
Hp ba Owrida at Parent SpA Meu los Wacilinnadeic at
wscondtec. Vase senda sfaluntrt to fh world

 
Case 20-10343-LSS Doc 5998 Filed 08/13/21 Page 4of4

 

 

 

hab Cur che dvr ave Oh.YV aeaceat Vesaevee satgele

thet we will mot abide on Ge or neglect Herc
ke: Wop. huis. \eley bi Cinds | eee —tin- Gus iowll. awd
agpness. You aye He We Vko wave this rghd.
bones AW CQweSows nme hurt. Theows. Bet emg oh’
ww Novser olyenig Arto, Tate fil hauled by
te dy onde, ol Heat? Cee yd bl br Qodipg

ws lbw hk qos ‘it paoanden whi requests,

 

f

  

 

   
 

 

 

 

 

 

 

 

ae Gorn, bie: Vu ur hanclworiting ty hee WO

Lon uktlr fh AJeW o dev 45 att at. Te as, weding i
While siX ng on mu Lect \

 

 

 

 

 

 

 

 
